                          United States District Court
                                    for the
                          Southern District of Florida

Latoya Clark and others, Plaintiff,    )
                                       )
v.                                     )
                                       ) Civil Action No. 20-24326-Civ-Scola
JPMorgan Chase Bank, N.A.,             )
Defendant.                             )

        Order Granting in Part and Denying in Part Motion to Dismiss

       Plaintiffs Latoya Clark, Luxx Lashes by Lay, LLC (“Luxx”), Tastetunup,
LLC (“Tastetunup”) and Squeeze-It Corporation (“Squeeze-It”)(collectively the
“Plaintiffs”) initiated this action against JP Morgan Chase Bank, N.A. (“Chase”)
and Kabbagae, Inc. (“Kabbage”) for injuries suffered as a result of Chase’s
failure to release funds into the Plaintiffs accounts during the Covid-19
pandemic. (Compl., ECF No. 1.) Chase filed a counterclaim against the
Plaintiffs in interpleader or alternatively seeking a declaratory judgment against
the Plaintiffs and Kabbage, Inc. (ECF No. 20.) The Plaintiffs filed a motion to
dismiss Chase’s counterclaim arguing that Chase fails to state a claim for
interpleader or for declaratory relief. (Mot. to Dismiss, ECF No. 31.) Chase filed
a response in opposition and the Plaintiffs timely filed a reply. (Resp., ECF No.
43; Reply, ECF No. 44.) Defendant Kabbage also filed a response to the
Plaintiffs’ motion. (ECF No. 42.) After careful consideration, the Plaintiffs’
motion to dismiss is granted in part and denied in part. (ECF No. 31.)

     1. Background

       In June 2020, the individual Plaintiff and the Plaintiff entities each
opened a checking account with Chase. (ECF No. 20 at ¶ 18.) The Plaintiffs
each received a Deposit Account Agreement, which notified the Plaintiffs that
Chase could restrict access to funds deposited in their accounts under various
circumstances. The agreement states that funds may be withheld, refused,
frozen, or delayed if Chase receives conflicting information or instructions
regarding account ownership, a transfer appears to involve fraudulent or illegal
activity, or if Chase is complying with applicable laws. (Id. at ¶¶ 20, 22.) The
agreement also indicates that Chase “may also place funds in a court (this is
called interpleader) for resolution. (Id. at ¶ 22.) The agreement explained “[w]e
will have no liability for any action we take under this section and we may take
such action without advanced notice.” (Id.)
       Earlier in the year, the Plaintiff entities applied for financial assistance
under the Paycheck Protection Program (the “PPP”) and the Small Business
Administration (“SBA”). (Id. at ¶ 13.) The PPP eligibility requirements include
that businesses must have been impacted by Covid-19 as of February 15, 2020
and that applicants certify that funds will be used for approved purposes only.
(Id. at ¶ 14.) The three businesses were approved to receive financial assistance
loans, which were deposited into their respective Chase accounts. On June 27,
2020, Luxx Lashes received a deposit into its account in the amount of
$418,803. (Id. at ¶ 25.) On July 1, 2020, Tastetunup received a deposit in the
amount of $132,400 and Squeeze-It received a deposit in the amount of
$451,000. (Id.) Then on July 9, 2020, an additional $10,000 was deposited into
Tastetunup’s account. (Id.) All three loans were originated by a third party
Kabbage, Inc. (Id. at ¶ 27.)
       After the loans were deposited, Chase learned concerning information
about the Plaintiff entities. (Id. ¶ 28.) None of the entities had been established
or active by February 15, 2020, the cutoff date for eligibility for PPP loans.
Tastetunup, although established, was not active on February 15, 2020, and
was not reinstated as an active company until April 21, 2021. (Id. ¶ 29.)
Squeeze-It was not incorporated until April 27, 2021. (Id. ¶ 30.) And Luxx was
not incorporated until May 12, 2021. (Id. ¶ at 31.) Chase contacted the
Plaintiffs to seek additional information on all three business accounts. (Id. at ¶
33.) Simultaneously, Chase restricted the related accounts, including the
individual Plaintiff’s account. (Id.) The Plaintiffs failed to provide the
information requested by Chase, specifically, information showing that the
businesses were in operation before February 15, 2020. (Id. at ¶ 35.) The
information the Plaintiffs did provide raised additional concerns. For example,
the Plaintiffs submitted letters to Chase identifying employer identification
numbers and dates of incorporation for the three companies that are
inconsistent with the information provided by the Florida Division of
Corporations. (Id. at ¶ 36.) Due to these inconsistences, Chase limited the
Plaintiffs’ access to the subject accounts and restricted the Plaintiffs from
accessing the loan funds therein. Chase remains in possession of the funds at
issue.
       The Plaintiffs initiated this action against Chase for harm sustained as a
result of Chase’s restriction of the accounts. (ECF No. 1.) The Plaintiffs allege
claims for: violations of the Expedited Funds Availability Act, 12 U.S.C. § 4001
(Count I); gross negligence (Count II); discrimination in violation of 42 U.S.C. §
1981 (Count III); breach of contract (Count IV); injunctive relief (Count V); and
declaratory judgment (Count VI). In addition to answering the Plaintiffs’
complaint, Chase also filed a counterclaim for interpleader against the
Plaintiffs and Kabbage. (ECF No. 20.) Chase represents that it is unsure of how
to disburse the funds and seeks to avoid claims from Kabbage. Chase claims
that both the Plaintiffs and Kabbage may have a valid claim to the monies in
the Chase accounts. Chase alleges that if it disburses the funds to the Plaintiffs
despite its perceived inconsistencies in their paperwork, Chase would be open
to claims from Kabbage (in addition to those raised by the Plaintiffs). Chase
seeks a final judgment relieving it of any liability regarding the funds at issue,
instruction to release the funds from the three accounts to be deposited with
the Clerk of the Court until it is decided whether the Plaintiffs are the rightful
owners of those monies. Alternatively, Chase seeks declaratory judgment
instructing Chase with how to handle or disburse the funds.
       The Plaintiffs have filed a motion to dismiss Chase’s counterclaim on the
grounds that it has not stated either a claim for interpleader or declaratory
judgment. After careful consideration, the Plaintiffs’ motion is granted in part
and denied in part. The motion is granted with respect to Chase’s claim for
declaratory judgment. The motion is denied as it pertains to Chase’s claim for
interpleader. The Court will not discharge Chase from this action because
factual issues remain with respect to the Plaintiffs’ claims against Chase.
Lastly, because the parties agree the funds should be deposited with the Clerk
of the Court, the Court grants Chase’s request to deposit the funds at issue
into the Court’s registry.

   2. Legal Standard

       “A motion to dismiss a counterclaim under Rule 12(b)(6) “is evaluated in
the same manner as a motion to dismiss a complaint.” Frank v. Rockhill Ins.
Co., No. 2:18-CV-162-FTM-99CM, 2018 WL 5619325, at *1 (M.D. Fla. Oct. 30,
2018). When considering a motion to dismiss under Rule 12(b)(6), the Court
must accept all of a complaint's well-pled factual allegations as true,
construing them in the light most favorable to the plaintiff. Pielage v.
McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). Under Rule 8(a)(2) of the
Federal Rules of Civil Procedure, a pleading need only contain “a short and
plain statement of the claim showing that the pleader is entitled to relief.”
Though the Rule does not require detailed factual allegations, it does require
“sufficient factual matter, accepted as true, to state a claim to relief that is
plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (brackets,
internal citation, and internal quotation marks omitted). “A claim has facial
plausibility when the plaintiff pleads factual content that allows the court to
draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Id. (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007)).
“Threadbare recitals of the elements of a cause of action, supported by mere
conclusory statements, do not suffice.” Id. So a pleading that offers mere
“labels and conclusions” or “a formulaic recitation of the elements of a cause of
action” will be dismissed. Id.

   3. Analysis

       As a preliminary matter, the Court grants the Plaintiffs’ motion regarding
Chase’s claim for declaratory relief because it is duplicative of its interpleader
claim. See Cf McBride v. McMillian, No. 1:15-CV-0815-AT, 2015 WL 13310486,
at *2 (N.D. Ga. Nov. 4, 2015), aff’d, 679 F. App’x 869 (11th Cir. 2017). In both
counts, Chase seeks a determination of whether the funds should be
distributed to the Plaintiffs or returned to Kabbage because either option could
result in liability. (ECF No. 20 at ¶¶ 47, 48, 56, 57.) Accordingly, the Plaintiffs’
motion is granted on this point.
       Turning to Chase’s interpleader claim, the Court finds that Chase has
met its burden at the pleading stage. Chase has sufficiently stated that it is
possibly subject to claims from the Plaintiffs and from Kabbage. Indeed, the
Plaintiffs have filed their claims and Kabbage, in its response to the
counterclaim, admitted that it may be entitled and seek return of some of the
funds at issue. (ECF No. 42 at ¶ 40.) Stevens v. AGC Life Ins. Co., No. 13-
62276-CIV, 2014 WL 11706424, at *2 (S.D. Fla. Mar. 12, 2014) (Scola, J.)
(denying motion to dismiss interpleader counterclaim because the defendant
insurance company had sufficiently stated it could be subjected to multiple
claims from purported beneficiaries).
       The Plaintiffs argue that Chase has misunderstood the allegations of
their complaint and interpleader is improper because Chase may be liable to
the Plaintiffs for the mishandling of the subject monies. The Plaintiffs’ first
argument is rejected because the Court evaluates the motion to dismiss based
on the allegations raised in the interpleader complaint not in those raised in
the Plaintiffs’ complaint. Stevens, 2014 WL 11706424, at *2. Next, interpleader
is not improper simply because Chase may be liable to the Plaintiffs. Hauger v.
John Hancock Life Ins. Co., (USA), No. 8:07CV1711T-EAJ, 2008 WL 341432, at
*3 (M.D. Fla. Feb. 5, 2008) (Jenkins, J.) (finding that interpleader action was
proper even though the party filing a counterclaim in interpleader might be
liable to the plaintiff under a tort theory). Accordingly, the motion to dismiss is
denied.
       However, Chase will not be discharged from this action because it may
be independently liable to the Plaintiffs. Id.; Jackson Nat’l Life Ins. Co. v. Sun
Coast Tr. Co., Inc., No. 8:18-CV-1401-23AAS, 2019 WL 1787491, at *4 (M.D.
Fla. Apr. 24, 2019) (Sansone, J.) Additionally, there are remaining questions
regarding Chase’s conduct after receiving the funds from Kabbage, including
the steps it took to investigate the issue, its notices to the Plaintiffs and
Kabbage, and the documents it received from the Plaintiffs. Hauger, 2008 WL
341432, at *3.
      Lastly, Chase’s request to deposit the funds in the accounts at issue into
the Court’s registry is unopposed. (ECF No. 44 at 5.) Accordingly, the request is
granted. Jackson, 2019 WL 1787491, at *4.

   4. Conclusion

       For the foregoing reasons, the Plaintiffs’ motion to dismiss is denied.
(ECF No. 31.) Chase’s request to deposit the funds at issue into the Court
registry is granted.
      Done and ordered, at Miami, Florida, on July 8, 2021.




                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
